Opinion by
Mr. Justice Elkin,
We cannot agree with the learned counsel for appellant that under the evidence presented by this record plaintiff should have been declared guilty of contributory negligence as a matter of law. We are all of opinion that as to the negligence of the defendant and the contributory negligence of the plaintiff the case was for the jury. However, in our view of the case, the second, third and fourth points presented by the learned counsel for defendant at the trial correctly stated the law as applied to the facts and should have been affirmed without qualification. Tiiese points are made the subject of the first, second and third assignments of error. But even with the affirmance of these points it was for the jury to say whether under all the circumstances the plaintiff was or was not guilty of contributory negligence. These points correctly stated the duty of a traveler as he approaches the tracks of a street railway at a regular crossing, and the defendant was entitled to have the jury instructed as to what the law requires. No useful purpose can be served by a recital of the facts in this particular case and a discussion of the law applicable to this and other like cases. This controversy is *216witlxin narrow limits and the general principles of law are well understood. The case must be retried for the reasons hereinbefore mentioned and the errors herein pointed out can then be corrected. The first, second and third assignments of error are sustained and the remaining assignments are overruled.
Judgment reversed and a venire facias de novo awarded.